Citation Nr: 0911412	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to June 
1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii.  The veteran's case comes from the VA 
Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The competent medical evidence of record does not show a 
current diagnosis of post-traumatic stress disorder (PTSD) 
for VA purposes.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in July 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
November 2004, March 2006, and March 2008, after which the 
claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service treatment records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims specified that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) states:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an 


opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f).

The veteran's service treatment records are negative for any 
diagnosis of PTSD.

After separation from military service, a January 1994 VA 
mental health report gave diagnoses of alcohol history in 
remission, current marital discord, anxiety, and depression.  
A May 1994 VA mental health report gave a DSM-III-R diagnosis 
of cocaine dependence.  A June 1994 VA mental health report 
gave an assessment of cocaine dependence, continues to use.  
A July 1994 VA mental health report gave an assessment of 
cocaine dependent, unable to remain abstinent in outpatient 
setting.  An August 1994 VA mental health report gave an 
assessment of cocaine dependent.  A November 1994 VA 
discharge report gave a diagnosis of cocaine dependence.  A 
December 1994 VA mental health report gave an assessment of 
cocaine dependence.

A May 1998 VA mental health report gave an assessment of 
personality, not otherwise specified, with narcissistic 
features, occupational problems, and nicotine problems.  A 
June 1998 VA mental health report gave an assessment of 
occupational problems secondary to personality features, and 
nicotine dependence.  A second June 1998 VA mental health 
report gave an assessment of mixed personality features, 
occupational problems secondary to personality features, and 
nicotine dependence.

A February 1999 VA mental health report gave an assessment 
and interpersonal conflicts, and mixed personality features.  
A March 1999 VA mental health report gave an assessment of 
mixed personality features, psychosocial, and nicotine 
dependence.  A second March 1999 VA mental health report gave 
an assessment of psychosocial issues, mixed personality 
features, and nicotine dependence.  A third March 1999 VA 
mental health report gave an assessment of nicotine 
dependence, and psychosocial.

An April 1999 VA mental health report gave an assessment of 
personality, not otherwise specified, nicotine dependence, 
psychosocial issues, and occupational problem.  A May 1999 VA 
mental health report gave an assessment of 
psychosocial/stress management, and nicotine dependence.  A 
second May 1999 VA mental health report gave an assessment of 
psychosocial issues, and nicotine dependence.  

An August 1999 VA mental health report gave an assessment of 
cocaine use, nicotine dependence, and personality, not 
otherwise specified.  A second August 1999 VA mental health 
report gave an assessment of cocaine use, nicotine 
dependence, and personality, not otherwise specified.  A 
third August 1999 VA mental health report gave an assessment 
of cocaine abuse/dependence, psychosocial issues, and 
nicotine dependence.

A June 2004 VA mental health report stated that the veteran 
was referred for a PTSD evaluation.  The examiner stated that 
the veteran "comes across as angry but it appears that this 
is something other than PTSD."  The assessment was rule out 
bipolar disorder, not otherwise specified.

An August 2004 VA mental health report gave diagnoses of rule 
out anxiety disorder, rule out depressive disorder, and rule 
out obsessive compulsive disorder.  In a second August 2004 
VA mental health report, the veteran asked whether he had 
PTSD related to an in-service assault.  The report stated 
that the veteran's DSM-IV diagnoses were cocaine dependency 
in sustained remission, alcohol dependence in sustained 
remission, rule out panic disorder, and personality disorder, 
not otherwise specified.

In a September 2004 VA mental health report, the veteran 
reported that he had been "initially evaluated and told his 
PTSD was not combat related and that he would be further 
evaluated in this clinic.  States he has done exhaustive 
internet research on PTSD and feels it is the cause of his 
inability to hold down a job."  The DSM-IV diagnoses were 
cocaine dependency in sustained remission, alcohol dependence 
in 


sustained remission, rule out depression, not otherwise 
specified, and personality disorder, not otherwise specified.

An October 2004 VA mental health report, stated that the 
examiner "discussed [diagnosis] per report of personality 
disorder/traits that may have contributed to [the Veteran's] 
difficulties with employment/interpersonal relations in the 
past during initial visit and that he did not meet criteria 
for PTSD. . . . Unclear what the motivation for PTSD 
[diagnosis] is at this time."  The DSM-IV diagnoses were 
cocaine dependency in sustained remission, alcohol dependence 
in sustained remission, rule out depression, not otherwise 
specified, and personality disorder, not otherwise specified.

A November 2004 VA clinical neuropsychology report stated 
that the provisional diagnosis was organic brain syndrome 
versus personality disorder, not otherwise specified.  The 
examiner concluded that the veteran had a normal 
neuropsychological examination with intact cognitive 
abilities.

However, there may be undercurrents of 
chronic dysphoria that goes unrecognized.  
He has a low tolerance for frustration, 
and this quality combined with decreased 
anger control and self-control often 
results in outbursts that are perceived 
by others to be aggressive in nature.  He 
tends to be egocentric with limited 
insight into how his own behavior affects 
others.  Compounding his 
characterological trait is a co-morbid 
[PTSD] that developed as far back as 1978 
when he reportedly was physically 
attacked and suffered serious injuries.

The diagnoses were PTSD and "there may be characterological 
traits that affect interpersonal relationships."  A June 
2005 VA mental health report stated that the veteran's DSM-IV 
diagnoses were cocaine dependency in sustained remission, 
alcohol dependence in sustained remission, rule out 
depression, not otherwise specified, and personality 
disorder, not otherwise specified.  A June 2005 VA outpatient 
medical report gave an assessment of PTSD.  A July 2005 VA 
mental health report stated that the examiner

[d]iscussed possibility of non-combat 
PTSD related to random/unprovoked assault 
at a bus[ ]stop while in military 
service, [Veteran] described avoidant and 
hyperarousal [symptoms] cued by bus 
stops.  Unfortunately, [Veteran] did not 
tolerate further discussion due to 
anger/frustration when forced to revisit 
the experience as he "blocked it out" 
long ago.

The DSM-IV diagnoses were cocaine dependency in sustained 
remission, alcohol dependence in sustained remission, 
depression, not otherwise specified, rule out chronic 
adjustment disorder, and personality disorder, not otherwise 
specified.

In an August 2005 VA mental health report, the veteran

[d]iscussed traumatic experience, 1981 
assault as he was leaving the Officer's 
Club.  [Veteran] still unable to connect 
with affect, became agitated/fidgety/loud 
when trying to recall the events of that 
night (states he may have "blocked it 
out . . . put it in a plastic 
bubble."[)]  When asked to reflect why 
it was such a horrible experience, [the 
Veteran] had difficulty initially, but by 
the end of session was able to offer that 
he'd never been "out of control" or 
"helpless" like that before, and that 
his whole life has been spend un-doing 
that feeling.

[Veteran] is not immediately aware of any 
reexperiencing phenomena, as he has 
meticulously avoided circumstances where 
he would not be in control of his 
environment.  In situations where he is 
out of 


control, he becomes fearful, will "run 
the other way . . . I just can't be 
there . . ."

The DSM-IV diagnoses were cocaine dependency in sustained 
remission, alcohol dependence in sustained remission, 
depression, not otherwise specified, rule out chronic 
adjustment disorder, rule out PTSD, and personality disorder, 
not otherwise specified.  A second August 2005 VA mental 
health report stated that the veteran's DSM-IV diagnoses were 
chronic adjustment disorder, disturbance of mood/conduct, 
cocaine dependency in sustained remission, alcohol dependence 
in sustained remission, rule out PTSD (non-combat),  and 
personality disorder, not otherwise specified.

A September 2005 VA mental health report stated that the 
veteran's DSM-IV diagnoses were chronic adjustment disorder, 
disturbance of mood/conduct, cocaine dependency in sustained 
remission, alcohol dependence in sustained remission, rule 
out PTSD (non-combat),  and personality disorder, not 
otherwise specified.  A second September 2005 VA mental 
health report stated that the veteran's diagnoses were 
becoming more unclear with time.  The DSM-IV diagnoses were 
chronic adjustment disorder, disturbance of mood/conduct, 
cocaine dependency in sustained remission, alcohol dependence 
in sustained remission, rule out PTSD (non-combat),  and 
personality disorder, not otherwise specified.

An October 2005 VA mental health report stated that the 
veteran's DSM-IV diagnoses were chronic adjustment disorder, 
disturbance of mood/conduct, cocaine dependency in sustained 
remission, alcohol dependence in sustained remission, rule 
out PTSD (non-combat),  and personality disorder, not 
otherwise specified.

VA outpatient medical reports dated in August 2006 and 
September 2006 stated that the veteran had a previous medical 
history of PTSD.

A November 2006 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  After a review of 
the veteran's history and a mental status examination, an 
assessment of PTSD was conducted.

Criteria A: [Veteran] was assaulted and 
seriously injured in a flag football 
game.  [H]e is deeply upset by these.  He 
cannot recall anything of the assault in 
order to establish if he felt intense 
fear and helplessness.  These affects 
were not present when he was injured in a 
football game.

Criteria B: The [Veteran] can recall 
details of his football injury and become 
angry about his mistreatment but does not 
have intrusive memories nor nightmares of 
that event or his assault.

Criteria C: There is no evidence of 
avoidance or numbing.

[Criteria] D: [The Veteran] appears 
hyperarou[s]ed and reports a significant 
startle response.  His behavior also 
suggests great irritability, though the 
[Veteran] denies he is irri[t]able and 
attributes his mood states to a 
reasonable respons[e] to others['] malice 
against him.

The diagnosis stated that the veteran had no Axis I diagnosis 
but had an Axis II diagnosis of personality disorder, not 
otherwise specified, with narcissistic traits.  The examiner 
stated that the veteran

does not [meet] full criteria for PTSD.  
Even if his trauma is assumed to met 
[C]riteria A, [the Veteran] does not meet 
[C]riteria B or C.  Criteria D symptoms 
can be accounted for by a personality 
disorder. . . .

[H]e meets full criteria for a 
personality disorder and does not meet 
full criteria for PTSD.  Given all his 
distress and concerns are explained by 
his personality disorder I have provided 
no diagnosis on [A]xis I.  There was no 
evidence I found in my interview nor in 
my review of a neuropsychological report 
which suggested the [Veteran] suffers 
from PTSD, which supports the [Veteran] 
has this condition.  He has suffered 
trauma, suffers and is very angry and 
unable to relate successfully with others 
both [in] life socially and vocationally.  
These seem part of an engrained pattern 
of responding to life which is best 
described as a personality disorder which 
would benefit from psychotherapy.

A December 2006 VA outpatient medical report stated that the 
veteran had a previous medical history of PTSD.

In a March 2007 VA psychiatry note the Veteran reported that 
he requested the examination to discuss the November 2006 VA 
PTSD examination report which he believed contained errors.

[I]n discussion, all of his areas of 
disagreement and errors related to 
details not specifically related to the 
diagnosis, or tangentially related at 
best.  [The Veteran] pointed to [a] 
section about not showing appropriate 
emotionality to life "failures," and 
tried to explain that this was an example 
of PTSD "flattened affect."

The examiner gave a diagnosis of personality disorder, not 
otherwise specified.

VA outpatient medical reports dated in April 2007, June 2007, 
December 2007, February 2008, and March 2008 stated that the 
veteran had a previous medical history of PTSD.

An October 2008 VA outpatient medical report stated that the 
veteran had a history of adjustment disorder.

The preponderance of the medical evidence of record does not 
show a current diagnosis of PTSD for VA purposes.  To satisfy 
VA requirements, a diagnosis of PTSD must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.  In this case, the 
record includes numerous references to PTSD that do not meet 
the requirements of a DSM-IV diagnosis.  The VA outpatient 
medical reports dated in August 2006, September 2006, 
December 2006, April 2007, June 2007, December 2007, February 
2008, and March 2008 simply stated that the veteran had a 
previous diagnosis of PTSD.  These reports relied only on 
information entered into the veteran's medical history or 
reported by the veteran himself; they did not provide their 
own diagnoses of PTSD.  Accordingly, these reports do not 
show a current diagnosis of PTSD for VA purposes.  While the 
June 2005 VA outpatient medical report gave an actual 
assessment of PTSD, the report was provided for a physical 
examination of the veteran's left knee.  There is no 
indication that a mental status examination was ever 
conducted and the assessment did not give any indication that 
it met the requirements of DSM-IV.  Accordingly, the June 
2005 VA outpatient medical report does not show a current 
diagnosis of PTSD for VA purposes.

The VA mental health reports dated in August 2005, September 
2005, and October 2005 gave diagnoses that included rule out 
PTSD.  A "rule out" diagnosis is a provisional diagnosis 
that indicates only that further testing is required to 
determine whether the named disorder exists or not.  It is 
not a definite medical diagnosis of a disorder and as such it 
does not qualify as a diagnosis for VA purposes.  This is 
particularly true for the claim on appeal, as the examiner 
who was providing the "rule out" PTSD diagnoses in late 
2005 subsequently ceased to include those diagnoses in the 
medical reports, indicating that PTSD was no longer 
considered a possible diagnosis for the veteran's disorder.

As such, there is only a single medical report of record 
which provides a competent medical diagnosis of PTSD.  This 
is the November 2004 VA clinical neuropsychology report.  
This report included a mental status examination and testing 
and gave a diagnosis of PTSD.  However, the report did not 
state what aspects of the veteran's psychiatric disorder met 
the specific criteria for a PTSD diagnosis.  This is in stark 
contrast to the November 2006 VA PTSD examination report 
which specifically reviewed the veteran's entire claims file, 
including the November 2004 VA clinical neuropsychology 
report, and concluded that the veteran did not meet the 
DSM-IV criteria for PTSD.  This report listed the specific 
criteria required by DSM-IV for this diagnosis and explained 
why the veteran's symptoms did not meet them.

In addition, there are numerous other medical reports which 
provide specific diagnoses other than PTSD.  These include VA 
mental health reports dated in August 2004, September 2004, 
October 2004, June 2005, August 2005, September 2005, and 
October 2005, all of which specifically stated that the 
diagnoses were in accordance with DSM-IV.  In addition, the 
October 2004 VA mental health report was conducted less than 
2 weeks prior to the November 2004 VA clinical 
neuropsychology report and specifically stated that the 
veteran did not meet the criteria for PTSD.  Accordingly, the 
preponderance of the medical evidence of record does not show 
that the veteran has a current diagnosis of PTSD for VA 
purposes.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD for VA purposes.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran's 
statements are not competent evidence of a current diagnosis 
of PTSD for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent medical evidence of record does 
not show a current diagnosis of PTSD for VA purposes.  As 
such, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show a current diagnosis 
of PTSD for VA purposes, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


